Citation Nr: 0636376	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-11 6071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for left 
shoulder strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1977 to July 1991.  This matter is on appeal from a May 
2003 rating decision by the Waco RO that continued a 10 
percent rating for service-connected left shoulder 
disability.  In September 2004, the RO increased the rating 
to 20 percent, effective March 10, 2003.  


FINDINGS OF FACT

1.  The veteran is right-handed.

2.  The veteran's left (minor) shoulder motion is limited to 
just below shoulder level; it is not shown to be limited to 
less than midway between the side and shoulder level; fibrous 
union or ankylosis of the shoulder is not shown; and humerus 
or clavicle impairment is not shown.


CONCLUSION OF LAW

A rating in excess of 20 percent for left shoulder strain is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.71a; Diagnostic Codes (Codes) 
5200, 5201, 5202, 5203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

An October 2002 letter (prior to the decision on appeal) 
provided the veteran notice of evidence needed to support his 
claim, and advised him of his and VA's responsibilities in 
the development of the claim.  A February 2004 statement of 
the case (SOC) and September 2004 supplemental SOC (SSOC) 
outlined the regulation implementing the VCAA, specifically 
including the provision that the claimant should submit any 
pertinent evidence in his possession; and notified the 
veteran of what the evidence showed, of the governing legal 
criteria, and of the bases for the denial of the claim.  
While he was not provided prior notice regarding effective 
dates of awards (see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)), he is not prejudiced by the absence of such 
notice.  The purpose of effective date notice was met when an 
effective date was assigned for the increase to 20 percent, 
and the veteran was advised of his right to appeal that 
determination.  As the veteran has now received all critical 
notice, and has had ample opportunity to respond and 
supplement the record after notice was given, and as the 
claim was thereafter readjudicated (see September 2005 SSOC), 
he is not prejudiced by any technical notice deficiency that 
may have occurred along the way, nor is it otherwise alleged.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  VA has 
arranged for the veteran to be examined.  The veteran has not 
identified any pertinent records that are outstanding; 
evidentiary development is complete.  VA's duty to assist is 
met.  It is not prejudicial for the Board to proceed with 
appellate review.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

II. Factual Background

The veteran's service medical records show that he is right-
handed.

November and December 2002 VA treatment records show that the 
veteran received physical therapy for the left shoulder.  In 
December 2002, it was noted that the veteran had full active 
range of motion with little or no complaints of pain.  
Therapy was to conclude that month.

On December 2002 VA examination, the veteran could not raise 
his hand over his head, bring his hand behind his back, lift 
the upper arm parallel with the floor, or throw a ball.  He 
also had an external bulge of a bony material over the AC 
joint.  

A January 2003 VA treatment record notes that the veteran 
reported left shoulder pain that he rated as a 3 on a 0-10 
scale.  He indicated that he was doing more lifting and 
physical labor on his job, and that his arms hurt more.  He 
added that he could hear a snapping sound when he moved his 
left arm.  

In April 2003, the veteran's private physician evaluated the 
veteran's left shoulder for chronic subluxation of the AC 
joint.  The veteran had continual pain and discomfort with 
the AC joint sticking up approximately 1 cm.  No instability 
was found.  There was pain with repetitive motion.  The 
physician restricted the veteran's activity, advising him not 
to do repetitive action of the shoulder, like mopping, etc.  
The physician gave the veteran a note that medically excused 
him from performing such activities on his job.  

A July 2003 letter from the veteran's employer stated that 
the veteran's physician allowed him to return to work with 
certain restrictions.  The employer stated that mopping was a 
major part of the job and that he could not provide modified 
duties for a non work-related medical disorder.  The veteran 
was advised that he had to use some form of leave until the 
medical problem resolved.
An October 2003 VA treatment record reflects that the veteran 
was referred for an orthopedic consultation to evaluate his 
left shoulder.  He reported that, since July, his left 
shoulder pain had improved.  He complained of shoulder pain 
and "catching" with certain movements.  He was on pain 
medication that offered some relief.  He stated that he could 
not return to work unless he had a release from a physician.  
Examination of the left upper extremity revealed prominence 
of the acromion that was nontender to palpation.  There was 
no erythema or edema, and no AC tenderness to palpation.  
There was a positive impingement sign.  Strength was 5/5 on 
external rotation, internal rotation, and subscapularis 
liftoff.   Internal rotation was to L5.  Passive range of 
motion was forward flexion to 135 degrees before motion 
became painful, and abduction was to 110 degrees.  The 
veteran exhibited significant guarding on movement.  He was 
informed that returning to work would not aggravate his 
underlying medical problem, and that he may experience pain 
with certain activities that should be treated based on 
symptoms.  He was advised that avoiding aggravating 
activities might require limits on his work (which would be 
determined based on symptoms).  The only immediate medical 
limit imposed was to avoid lifting more than 20 pounds above 
shoulder level.

On August 2004 VA examination, the veteran complained of 
severe limitation of motion in his left arm that prevented 
him from lifting heavy mop buckets and mops, and performing 
custodian duties required by his job.  Range of motion of the 
left arm was 60 degrees of flexion and 80 degrees of 
abduction [normal for both 180 degrees].  External rotation 
was to 55 degrees and internal rotation was to 23 degrees 
[normal for both 90 degrees].   

III. Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity. Separate codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

In rating disabilities involving musculoskeletal groups, a 
distinction is made between major (dominant) and minor 
extremities.  As the veteran is right-handed, his left 
shoulder is the minor extremity.  
The veteran's left shoulder disability is currently rated as 
20 percent under Code 5201, which provides such rating when 
there is motion limitation of a minor arm to shoulder level 
or to midway between the side and shoulder level.  A 30 
percent rating requires motion limitation to 25 degrees from 
the side.  38 C.F.R. § 4.71a.

The most recent official evaluation of the veteran's left 
shoulder (in August 2004) showed that abduction was limited 
to a maximum of 80 degrees.  The veteran's complaints have 
been that it is painful to lift objects and work above 
shoulder level.  These complaints are consistent with the 
clinical record, as he was advised to lift no more than 20 
pounds above shoulder level (see October 2003 VA orthopedic 
consultation).  However, such limitation/level of impairment 
is encompassed by the current 20 percent rating, and is far 
short of the level of impairment necessary for a 30 percent 
rating (i.e., to 25 degrees from the side).  There is no 
competent evidence that left arm motion has been limited to 
less than midway between the side and shoulder level.  

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss beyond that recognized by the 
current 20 percent rating.  Complaints of shoulder pain have 
been related to activities above the shoulder level; there is 
no indication of functional impairment equivalent to motion 
restriction to 25 degrees from his side.  See 38 C.F.R. 
§§ 4.40, 4.45 (2006).

Potentially applicable Codes include Code 5200, which 
requires scapulohumeral ankylosis; Code 5202, which provides 
for rating shoulder/arm disability based on impairment such 
as loss of head of the humerus, nonunion, or fibrous union; 
and Code 5203, which provides for rating clavicle or scapula 
impairment based on malunion, nonunion, or dislocation of the 
clavicle.  As the record does not show any such pathology, a 
rating under Code 5200, 5202, or 5203 is not warranted.

At one point during the appeal period (in April 2003) the 
veteran was medically excused from performing repetitive 
motions, such as mopping, at work.  As a large part of his 
work duties involved mopping (confirmed by letter from his 
employer), the question of a possible extraschedular rating 
was for consideration.  However, on October 2003 orthopedic 
evaluation, this work restriction was lifted.  There is no 
evidence that the left shoulder disability results in marked 
interference with employment, and referral for extra-
schedular consideration is not indicated.  See 38 C.F.R. 
§ 3.321.

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, the statements must be viewed in light of 
documented clinical findings, which do not show limitations 
warranting an increased rating.  The preponderance of the 
evidence is against the claim.  Therefore, it must be denied. 


ORDER

A rating in excess of 20 percent for left shoulder strain is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


